Citation Nr: 1622957	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  15-03 189	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for the residuals of a transient ischemic attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served in the United States Army from February 1966 to February 1968.  He had service in the Republic of Vietnam, where his awards and decorations, included the Combat Infantryman Badge.  

This appeal came to the Board of Veterans' Appeals (Board) as the result of a decision of a Department of Veterans Affairs (VA) Regional office (RO) in December 2010.  


FINDINGS OF FACT

On January 14, 2016, prior to the promulgation of a decision in the appeal, the appellant, through the authorized representative, asked the Board to withdraw the appeal.


CONCLUSION OF LAW

The Veteran has met the criteria to withdraw the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran, through the authorized representative, requested that the Board withdraw the appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


